Case 1:19-cv-13514-TLL-PTM ECF No. 18 filed 01/31/20                  PageID.45      Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


KIMBERLY S. JOURDAN, et al.,

                      Plaintiffs,                           Case No. 19-13514-BC

v                                                           Honorable Thomas L. Ludington


SEQUIUM ASSET SOLUTIONS, LLC., et al.,

                      Defendants.

__________________________________________/

            ORDER DIRECTING SUBMISSION OF CLOSING DOCUMENTS

       On January 30, 2020, a Notice of Settlement, ECF No. 16, was filed in CM/ECF

indicating the parties have reached a settlement which will be finalized within the next 60 days.

       Accordingly, it is ORDERED that the parties are DIRECTED to submit closing

documents via the Utilities, Proposed Order function of CM/ECF on or before March 30, 2020.



                                                     s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge
Dated: January 31, 2020
